Order filed May 24, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                      _____________

                                  NO. 14-11-00783-CV
                                    ____________

JASON FELT, CANARY FINANCIAL, INC., JONATHAN WASSERBERG, AND
              WASSERBERG INVESTMENTS, Appellants

                                             V.

                             COMERICA BANK, Appellee


                        On Appeal from the 80th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2009-50665


                                       ORDER

       This is an appeal from a judgment signed April 21, 2011. The trial court has signed
an order in accordance with Texas Rule of Civil Procedure 306a finding appellants first
received actual notice of the final judgment on May 19, 2011. Appellants filed a motion
for new trial on May 20, 2011. The notice of appeal was therefore due August 17, 2011.
See Tex. R. App. P. 26.1. Appellants filed their notice of appeal on September 1, 2011, a
date within 15 days of the due date for the notice of appeal. A motion for extension of time
is necessarily implied when the perfecting instrument is filed within fifteen days of its due
date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellants have not filed a
motion to extend time to file the notice of appeal. See Miller v. Greenpark Surgery Center
Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.-- Houston [14th Dist.] 1998, no pet.).

       Accordingly, we ORDER appellants to file a proper motion to extend time to file
the notice of appeal within ten (10) days of the date of this order. See Tex. R. App. P.
26.3;12.5(b). If appellants do not comply with this order, we will dismiss the appeal. See
Tex. R. App. P. 42.3.




                                                PER CURIAM




                                            2